Citation Nr: 1708941	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left toe disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right toe disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left elbow disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for a right elbow disability.

8.  Entitlement to service connection for a left wrist disability.

9.  Entitlement to service connection for a left thigh disability.

10.  Entitlement to service connection for a left foot disability.

11.  Entitlement to service connection for chronic fatigue syndrome.

12.  Entitlement to a disability rating higher than 50 percent for a psychiatric disability.

13.  Entitlement to a disability rating higher than 40 percent for a thoracic spine disability.

14.  Entitlement to a disability rating higher than 10 percent for a left knee disability.

15.  Entitlement to an effective date prior to July 10, 2001, for a 40 percent disability rating for fibromyalgia.

16.  Entitlement to an effective date prior to August 27, 2003, for a 10 percent disability rating for epididymitis of the left testicle.

17,  Entitlement to an effective date prior to August 27, 2003, for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

18.  Entitlement to an effective date prior to July 3, 2006, for service connection for a scar of the left testicle.

19.  Entitlement to a longer effective period for a temporary total rating for convalescence due to surgery for the right ankle on July 13, 2011.

20.  Entitlement to a longer effective period for a temporary total rating for convalescence due to surgery for the right ankle on December 22, 2011.

21.  Entitlement to a longer effective period for a temporary total rating for convalescence due to surgery for the right ankle on July 3, 2012.

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to July 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a June 2012 decision for the RO in Waco, Texas.


At the April 2016 Board hearing, the Veteran expressed his belief that he currently had an active appeal regarding service connection for an eye disability due to radiation burns.  In reviewing the record, the Board notes that in July 1987, the Veteran filed a claim for service connection for radiation exposure to the eyes.  A February 1988 decision denied service connection for an eye condition due to radiation exposure.  Since then, the Veteran has attempted to reopen a claim for service connection for an eye disability due to radiation exposure on numerous occasions, most recently, in November 2011.  That most recent claim was denied by an August 2013 rating decision.  The Veteran filed a notice of disagreement regarding this issue in October 2013.  However, in a written statement received by the RO in March 2015, the Veteran specifically withdrew any appeal of this issue.  Therefore, the issue of entitlement to service connection for an eye disability due to radiation burns is not properly before the Board.  38 C.F.R. § 20.204 (2016).  

The issues of entitlement to service connection for left elbow, right elbow, left wrist, left foot, and chronic fatigue syndrome; increased rating for a psychiatric disability, left knee disability, and a thoracic spine disability, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at a Board hearing that a withdrawal of the appeal for TDIU was requested.

2.  Service connection for a cervical spine disability was denied in an October 1994 rating decision.  Although the Veteran filed a notice of disagreement with the decision, he later withdrew the appeal of the issue.

3.  Evidence associated with the record since the October 1994 RO decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a cervical spine disability, and does not raise a reasonable possibility of substantiating the claim.

4.  Service connection for left and right toe disabilities was denied in an April 2005 rating decision.  The Veteran did not appeal the denial of those claims.

5.  Evidence associated with the record since the April 2005 RO decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for either a left or right toe disability, and does not raise a reasonable possibility of substantiating the claims.

6.  Service connection for a hearing loss disability of the left and right ears was denied in an October 1998 Board decision.  The Veteran did not perfect an appeal.

7.  Evidence associated with the record since the October 1998 Board decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a hearing loss disability of the left and right ears, and does not raise a reasonable possibility of substantiating the claim.

8.  Service connection for a left elbow disability was denied in a March 2002 rating decision.  The Veteran did not perfect an appeal.

9.  The evidence received since the March 2002 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left elbow disability.

10.  The Veteran does not have a current diagnosis of a left thigh disability.

11.  Prior to May 7, 1996, the Veteran's fibromyalgia was not manifested by muscle spasm on extreme forward bending, limitation of forward bending in the standing position or complete loss of lateral motion, even with pain.

12.  From May 7, 1996, to July 10, 2001, the Veteran's fibromyalgia did not require continuous medication for control, and there were no exacerbations of fibromyalgia symptoms precipitated by environmental or emotional stress or overexertion.

13.  The Veteran initially filed a claim for service connection for epididymitis on July 23, 1987, and the RO granted that claim in a May 1993 decision.  The Veteran did not appeal the initial disability rating assigned, and the rating decision became final.

14.  On April 3, 1992, the Veteran underwent surgical removal of the left epididymis; as his initial claim for service connection for epididymitis was still active, claims for special monthly compensation based on loss of use of a creative organ and service connection for painful scar of the, left testicle, became part of the underlying claim for service connection for epididymitis.

15.  Subsequent to the May 1993 RO decision granting service connection for epididymitis and establishing an initial disability rating of 0 percent, the Veteran filed a claim for an increased rating for epididymitis on August 27, 2003.

16.  For the year prior to August 27, 2003, it was not factually ascertainable that the Veteran's epididymitis warranted a disability rating in excess of 0 percent.

15.  On July 13, 2011, the Veteran underwent a right ankle surgery that resulted in the necessity for at least one month of convalescence.

17.  The Veteran was medically cleared to return to work in October 2011.

18.  On December 22, 2011, the Veteran underwent a right ankle surgery that resulted in the necessity for at least one month of convalescence.

19.  The Veteran was medically cleared to return to work in February 2011.

20.  On July 3, 2012, the Veteran underwent a right ankle surgery that resulted in the necessity for at least one month of convalescence.

21.  The Veteran was medically cleared to return to work at the end of October 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The October 1994 rating decision that denied service connection for a cervical spine disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

3.  As new and material evidence has not been received, the claim for service connection for cervical spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The April 2005 rating decision that denied service connection for left and right toe disabilities is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

5.  As new and material evidence has not been received, the claims for service connection for left and right toe disabilities are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The April 2010 Board decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

7.  As new and material evidence has not been received, the claim for service connection for a bilateral hearing loss disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  The October 2014 rating decision that denied service connection for a left elbow disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

9.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The criteria for service connection for a left thigh disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

11.  The criteria for an effective date earlier than July 10, 2001, for the grant of a 40 percent rating for fibromyalgia are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

12.  The criteria for an effective date of April 3, 1992, but not earlier, for the grant of special monthly compensation based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

13.  The criteria for an effective date of April 3, 1992, but not earlier, for the grant of service connection for a painful scar of the left testicle, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

14.  The criteria for an effective date earlier than August 27, 2003, for the grant of a 10 percent rating for epididymitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

15.  November 1, 2011, but not later, is assigned as the effective date for discontinuance of a temporary total disability rating for convalescence for a July 2011 right ankle surgery.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

16.  March 1, 2012, but not later, is assigned as the effective date for discontinuance of a temporary total disability rating for convalescence for a December 2011 right ankle surgery.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

17.  November 1, 2012, but not later, is assigned as the effective date for discontinuance of a temporary total disability rating for convalescence for a July 2012 right ankle surgery.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In the present case, the appellant, at the April 2016 Board hearing, withdrew the issue of entitlement to TDIU, prior to promulgation of a Board decision.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for TDIU and that appeal is dismissed.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in July 2008, February 2009, March 2009, July 2009, January 2010, June 2010, December 2010, and February 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

Concerning the new and material evidence claims, the duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a left thigh disability.  However, the Board finds that an examination is not necessary to decide that claim due to a lack of credible lay or medical evidence of that disability in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the claimed disability to service.  Therefore, a VA examination is not warranted for the claim for service connection for a left thigh disability.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.



New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence to Reopen a Claim for Service Connection for a Cervical Spine Disability

A March 1983 service treatment record contains the Veteran's complaints of pain in both elbows.  The treatment provider stated the Veteran had fibromyalgia.

A September 1984 service treatment record contains the Veteran's complains of neck pain that he attributed to a time when was stacking crates, six months previously.  The treatment provider indicated that the Veteran had generalized back pain.

A January 1986 treatment record contains the Veteran's complaints of neck pain.  His complaints of pain encompassed the paraspinal muscles from C5 to L5.  The assessment given was generalized back pain.

In February 1987, the Veteran underwent physical examination in connection with service medical board proceedings.  The examination report found that the Veteran's spine was normal.

In July 1987, the Veteran filed a claim for service connection for "degenerative spine condition" and "chronic back pain."  In a February 1988 decision, service connection was granted for fibromyalgia with chronic back pain, and a 0 percent disability rating was assigned.  In April 1988, the Veteran filed a notice of disagreement concerning the "thoracic spine."  A statement of the case was issued in May 1988 concerning the evaluation of service connected back disorder, diagnosed as fibromyalgia with chronic back pain.  In July 1988, a statement of the case was issued concerning service connection for degenerative changes of the thoracic spine.

A February 1990 letter from D.A.S., D.O., shows that the Veteran was involved in an automobile accident in January 1990.  The letter indicates that the Veteran injured his neck during the accident, and the Veteran had continuous soreness in the neck since the accident.  The Veteran was travelling approximately 55 miles per hour when another vehicle struck his vehicle.  The examiner remarked that the Veteran had a paravertebral muscular and ligamentous injury in the cervical spine area.

A February 1990 private treatment record indicates that the Veteran had a cervical strain.

A February 1990 letter from the Veteran's chiropractor shows that the Veteran had neck pain.

In a March 1990 statement, the Veteran remarked that he had an impingement in the C5-C6 area.  He stated that he had neck pain since 1984.

A private treatment record from February 1993 indicates that the Veteran had degenerative disc disease at C4-C5 and C5-C6 with uncinate hypertrophy bilaterally.

An October 1994 rating decision denied service connection for a cervical spine disability.  The RO noted that although the Veteran had a current diagnosis of a disability of the cervical spine, the service treatment records were negative for complaints of or treatment for a cervical spine disability or neck pain.  In December 1994, the Veteran filed a notice of disagreement with the October 1994 RO decision.  In March 2008, the Veteran's representative submitted a written withdrawal of the appeal regarding that issue.  In a phone call with RO personnel later that month, the Veteran confirmed withdrawal of the issue.

The evidence added to the claims file subsequent to the October 1994 RO denial includes additional VA and private treatment records.  Pertinent to the current claim, those additional records contain a December 2010 bone scan report which noted a clinical history of neck pain, status post motor vehicle accident.  The scan interpreter found either degenerative disease or calcification of ligaments from the motor vehicle accident.  Additionally, a December 2010 X-ray report found mild cervical spondylosis from C4-C5 through C6-C7 without evidence of acute fracture.  Those records reiterate that the Veteran currently experiences a cervical spine disability.  Therefore, the additional records are cumulative of the evidence previously considered in the October 1994 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has a cervical spine disability incurred while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the October 1994 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the October 1994 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of a cervical spine disability that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports, while showing a current cervical spine disability, do not relate that cervical spine disability to the Veteran's active service.

As the information provided in support of the application to reopen the claim for service connection for a cervical spine disability does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

New and Material Evidence to Reopen a Claim for Service Connection for Left and Right Toe Disabilities

A service treatment record from March 1985 shows that the Veteran had pain in his left great toe.

A service treatment record from May 1987 contains the Veteran's report of pain in both big toes.  He requested a waiver from wearing combat boots.  The assessment was multiple arthralgias.

In February 1987, the Veteran underwent physical examination in connection with service medical board proceedings.  The examination report shows that the Veteran's feet were normal.  Painful joints in the bilateral toes were noted.

On VA examination in April 1988, the Veteran complained of pain in the great toes.

A February 1990 letter from the Veteran's chiropractor shows that the Veteran had pain in both great toes.

A September 1990 bone scan found activity in the great toes that the examiner stated could indicate the onset of bunions.

In a December 1990 statement, the Veteran stated that both big toes were so painful he could hardly walk.

An April 2005 rating decision denied service connection for left and right toe conditions.  The RO essentially found that the Veteran did not have a diagnosis of a left or right toe disability.

The evidence added to the claims file subsequent to the April 2005 RO denial includes additional VA and private treatment records.  These records do not contain a diagnosis of a disability of either big toe.  Therefore, the additional records are not material.

The Veteran has submitted pictures of orthotics that he wears for pain in both of his feet.  All of the statements from the Veteran reiterate the previously considered assertion that he has left and right big toe disabilities incurred while on active duty.  Therefore, that evidence merely reiterates contentions that were previously considered by the RO in the April 2005 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the April 2005 RO decision are cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claims.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of a disability of either the left or right big toe, which was the basis for the prior determination.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports do not show a diagnosis of a disability of either big toe.

As the information provided in support of the application to reopen the claims for service connection for left and right big toe disabilities does not include new and material evidence, the appeal as to those issues remains denied and the claims are not reopened.

New and Material Evidence to Reopen a Claim for Service Connection for Bilateral Hearing Loss Disability

On the Veteran's June 1978 service entrance examination, the examiner indicated that the Veteran had normal ears.  Pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
--
5
LEFT
10
5
5
--
5

On audio testing in May 1981, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
15
10
5
5
5

On audio testing in August 1981, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
10
5
0
5
5

In February 1987, the Veteran underwent physical examination in connection with service medical board proceedings.  The report shows that the Veteran's ears were normal.  Pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
15
5
0
5
5

In July 1987, the Veteran filed a claim for service connection for a hearing problem.  In a February 1988 decision, service connection was denied for a hearing problem, as the results of the most recent hearing examination were normal.  In April 1988, the Veteran filed a notice of disagreement concerning his hearing.  In July 1988, a statement of the case was issued.  The Veteran subsequently perfected an appeal of that issue.  In February 1989, the Board remanded the claim to afford the Veteran an examination.

On VA examination in August 1989, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
15
10
5
10
5

Speech discrimination scores were 100 percent for the right ear and 96 percent for the left ear.  

In a December 1989 decision, the RO confirmed the prior denial of the claim.  In March 1991, the RO again confirmed the prior denial of the claim.

In March 1994, the Board again remanded the claim for service connection.

In October 1998, the Board denied service connection for a hearing loss disability.  The Board indicated that the Veteran did not have hearing loss by VA standards.  The Veteran did not appeal the October 1998 Board decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2016).

The evidence added to the claims file subsequent to the October 1998 Board denial includes a VA examination report from December 2009, in which the Veteran reported that he had difficulty hearing with background noise.  Pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
20
20
LEFT
30
20
20
15
10

Speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear.  The examiner indicated that the Veteran had normal hearing and normal middle ear function in his right ear.  There was mild sensorineural loss at 500 Hertz in the left ear.  After reviewing the claims file and service treatment records, the audiologist noted the presence of normal hearing bilaterally on the service separation examination that did not change significantly from enlistment.  The examiner opined that the Veteran's left hear hearing loss was not the result of military noise exposure but was more than likely related to the middle ear pathology causing his tympanic membrane to be immobile.

The December 2009 VA examination report reiterates that the Veteran currently experiences hearing loss, albeit not to a level that is recognized as a hearing loss disability by VA standards.  Impaired hearing will be considered a disability for VA purposes when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §  3.385  (2015). 

Therefore, the additional records are cumulative of the evidence previously considered in the October 1998 Board decision.  Thus, as they are cumulative, the treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

In a February 2010 statement, the Veteran stated that he was exposed to two types of equipment that caused hearing damage while on active duty.  Following service, he stated that he was required to wear hearing protection at his employment.

In a February 2012 statement, the Veteran remarked that he could not hear out of his left ear at all if other sounds were present.  

All of the statements from the Veteran reiterate the previously considered assertion that he has hearing loss due to exposure to loud noises while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the Board in the October 1998 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the October 1998 Board decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of hearing loss disability of either ear that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports do not show hearing loss to the level recognized as a hearing loss disability by VA standards.  The Board recognizes that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  While some degree of hearing loss is shown, a hearing loss disability is not shown.  38 C.F.R. § 3.385 (2016).  Therefore, a current disability is not shown and that was the basis for the previous denial.  No competent evidence showing a current hearing loss disability has been submitted.

As the information provided in support of the application to reopen the claim for service connection for a bilateral hearing loss disability does not include new and material evidence, the appeals as to that issue remains denied and the claim is not reopened.

New and Material Evidence to Reopen a Claim for Service Connection for a Left Elbow Disability

A March 1983 service treatment record contains the Veteran's complaints of pain in both elbows.  The treatment provider stated that the Veteran had fibromyalgia.

In February 1987, the Veteran underwent physical examination in connection with service medical board proceedings.  The examination report shows that the Veteran had normal upper extremities.

A private treatment record from March 1991 shows that the Veteran had entrapment of the left ulnar nerve at the elbow.

In November 1991, a private examiner found that the Veteran had left cubital tunnel syndrome.  The Veteran underwent left ulnar nerve surgery in November 1991.

On VA examination in December 1992, the examiner noted that the Veteran had an operation on the left elbow in November 1991 to relieve a stretched left ulnar nerve.

Service connection for a left elbow disability was denied in a May 1993 RO decision.  The RO stated that the Veteran's left elbow condition developed after service.

In October 1993, the Veteran underwent decompression of the left ulnar nerve at the cubital canal of the left elbow.  An October 1993 private treatment record indicates that the Veteran was recovering after a second ulnar nerve transposition and decompression surgery.

A February 1999 private treatment note shows treatment for irritation of the ulnar nerve.

A September 2001 X-ray found no bony or joint abnormality in the left elbow.

In October 2001 the Veteran filed a new claim for service connection for a left elbow disability.  In March 2002, the RO denied service connection for left arm ulnar nerve surgery.  The RO essentially noted that service treatment records did not contain evidence of a left elbow disability, and current examination of the Veteran's left arm showed a full range of motion.

The Veteran did not perfect an appeal of the March 2002 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2016).

The evidence added to the claims file subsequent to the March 2002 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, an October 2010 letter from C.C.C., M.D., contains the Veteran's history of chronic knee problems.  Dr. C. noted that secondary to the Veteran's service-connected knee problem he had progressive difficulty getting from a sitting to standing position, in and out of a car, and getting out of bed.  As a consequence, the Veteran relied on his upper extremities to help pull, push, and lift.  Dr. C. believed that the Veteran's history was consistent with upper extremity issues.  Dr. C. opined that if the Veteran's upper extremity issues were not caused by, they were certainly aggravated by the increased stress and use.  That letter tends to support the claim, as it provides evidence of a possible connection between current left elbow symptoms and a service-connected knee disability.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the medical statement is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a left elbow disability is reopened. 

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Service Connection for a Left Thigh Disability

In February 1987, the Veteran underwent physical examination in connection with service medical board proceedings.  The examination report shows that the Veteran had normal lower extremities.

In a February 2009 statement, the Veteran stated that his left thigh above the left knee was sore and tender, and he had to strain to walk.

At a December 2010 DRO hearing, the Veteran related that he experienced severe cramping in the left thigh.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a disability of the left thigh.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Nothing in the medical evidence shows that the Veteran has exhibited an actual diagnosed disability manifested by pain and cramping in his left thigh at any time during the current appeal period, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There are no deficits in bodily functioning associated with any such finding.  The Veteran has presented no competent medical evidence to show that he has an actual diagnosis of a left thigh disability.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to asserted left thigh pain and cramping for which service connection can be granted.  In the absence of a diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no disability of the left thigh diagnosed at any time since the claim was filed, or contemporary to the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection exists.  Based on that evidentiary posture, service connection cannot be awarded.

As the preponderance of the evidence is against the claim for service connection for a left thigh disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  With regard to the award of an increased rating, it shall be the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The increase in disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

Entitlement to an Effective Date Prior to July 10, 2001, for a 40 Percent Rating for Fibromyalgia

In July 1987, the Veteran filed a claim for service connection for fibromyalgia.  In a February 1988 decision, service connection was granted for fibromyalgia.  A 0 percent disability rating was granted effective July 23, 1987.  The Veteran filed a notice of disagreement with the rating in April 1988.  A statement of the case was issued in May 1988 concerning the evaluation of service connected back disorder, diagnosed fibromyalgia with chronic back pain.  In June 1988, the Veteran perfected an appeal.  In February 1989, the Board remanded the claim to schedule the Veteran for an examination.

The examination was given, and in a May 1993 decision, the RO continued the 0 percent rating assigned.

In March 1994, the Board again remanded the claim for an increased rating for fibromyalgia to determine if the Veteran had a distinct separate psychiatric disorder that was in part related to pain.  A VA psychiatric evaluation was performed in April 1996, and the examiner concluded that the correct psychiatric diagnosis was pain disorder, mild, associated with both psychological factors and a general medical condition (fibromyalgia) and chronic pain secondary to fibromyalgia.  The claim was returned to the Board.

In October 1998, the Board found that the issue of service connection for a psychiatric pain disorder was inextricably intertwined with the issue of entitlement to a compensable rating for fibromyalgia.  The Board additionally noted that new VA regulations for evaluating fibromyalgia had been published.  Therefore, the Board again remanded the claim for an increased rating for fibromyalgia.

At a March 2000 VA examination for fibromyalgia, the examiner specifically noted that the examination was in response to the Board remand of October 1998.

According to an electronic entry in VACOLS, the VA appeals tracking database, the issues subject to Board remand were "Withdrawn from Remand" on April 15, 2000.

A document date stamped as received by the RO on July 10, 2001 expresses the Veteran's desire to initiate a claim for service connection for a back disability and service connection for a left arm disability.

The Veteran underwent VA examination in September 2001.  The examiner stated that the examination was "for increase of the pension."  The examiner gave findings regarding fibromyalgia and opined that the Veteran's left arm pain was most likely secondary to fibromyalgia.

A September 2001 rating decision granted a 40 percent disability rating for fibromyalgia, effective July 10, 2001.  The RO stated that July 10, 2001, was the date of claim for increase. Service connection was denied for a left arm disability.

In October 2001, the Veteran requested an earlier effective date for the 40 percent disability rating for fibromyalgia.  He specifically requested that the increased rating for fibromyalgia be back dated to his date of separation from service.

A March 2002 rating decision denied an earlier effective date for the 40 percent disability rating for fibromyalgia.  The RO noted that the Veteran was granted service connection for fibromyalgia in a rating decision dated February 2, 1988, and a 0 percent rating was assigned.  The RO found that the evidence at that time did not warrant a higher rating, and an earlier effective date was denied.

In August 2003, the Veteran filed a claim for an increased rating for fibromyalgia.  The claim was denied in an August 2004 decision.  In September 2004, the Veteran filed a notice of disagreement.  In the notice of disagreement, he stated that he was "Granted Fibromyalgia disability in 2001...However, I am owed back pay all the way to 1987."  At a DRO hearing in January 2005, the Veteran expressed a desire for an effective date earlier than July 1, 2001, for a 40 percent rating for fibromyalgia.  As the claim had previously been denied in March 2002, it was treated as a claim to reopen a previously denied claim.  A statement of the case was issued in April 2005 concerning the issue of entitlement to a disability rating in excess of 40 percent for fibromyalgia.

A November 2005 rating decision noted that entitlement to an earlier effective date for an increased rating for fibromyalgia had previously been denied in a March 2002 decision.  The RO informed the Veteran that as a timely notice of disagreement was not filed with that decision, it became final.  Therefore, the RO accepted the current claim for an earlier effective date for increased rating for fibromyalgia as a reopened claim.  The RO noted that service connection for fibromyalgia with chronic back pain was granted effective July 23, 1987, the day after separation from service, and a 0 percent rating was assigned based on available medical evidence at the time.  Subsequently, the Veteran filed a claim for an increased rating on July 10, 2001, and the Veteran was subsequently granted a 40 percent rating, effective July 10, 2001.  After filing a claim for an earlier effective date for the increased rating for fibromyalgia on November 1, 2001, entitlement to an earlier effective date was denied in a March 2002 decision.  The RO found that the Veteran had not supplied any additional evidence in support of the claim for an increased rating prior to July 1, 2001.  The RO again denied entitlement to an earlier effective date.

In March 2006, the Veteran filed a claim for entitlement to an earlier effective date for fibromyalgia retroactive to July 23, 1978.  In September 2007, the RO denied entitlement to an earlier effective date.

In October 2009 the Veteran filed a claim for an earlier effective date for fibromyalgia.  At an October 2009 DRO conference, the Veteran clarified that he thought that the effective date should be reflective of the date of the initial rating.

The Board notes that a claim for benefits remains pending until it is finally adjudicated.  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim.  38 C.F.R. § 3.160(c) (2016); Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Myers v. Principi, 16 Vet.App. 228 (2002).

After review of the extensive procedural history outlined above, the Board concludes that the issue of entitlement to an increased initial rating for fibromyalgia remanded by the Board in October 1998 has remained pending.  Although a VACOLS electronic entry indicates that the issue of entitlement to an increased initial rating for fibromyalgia was "Withdrawn from Remand" on April 15, 2000, there is no written or electronic communication of record from either the Veteran or accredited representative indicating that the Veteran actually withdrew the issue.  A written withdrawal is required.  38 C.F.R. § 20.204 (2016).  A written withdrawal was also required pursuant to the regulation in effect in April 2000.  38 C.F.R. § 20.204 (1999).  The Board finds not written withdrawal of record and concludes that the claim remained pending.  Consequently, the Board will adjudicate the issue of entitlement to an initial rating in excess of 0 percent for fibromyalgia.

During the pendency of this appeal new VA regulations for rating fibromyalgia were published.  The new criteria for rating fibromyalgia became effective May 7, 1996.  61 Fed. Reg. 20438-20440 (1996).  Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004).  The Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date, and any previous rating criteria for the entire rating period.

Prior to May 7, 1996, disability ratings were assigned based on application of a schedule of disability ratings.  Unlisted conditions were rated by analogy to a closely related condition . 38 C.F.R. § 4.20 (1996).

Fibromyalgia was rated by analogy, using the appropriate diagnostic codes for the joints involved.  In this case, as shown by the evidence below, prior to May 7, 1996, the joint involved was the Veteran's back.

Under the criteria in effect prior to May 7, 1996, limitation of motion of the lumbar spine warranted a 40 percent rating if severe, a 20 percent rating if moderate, or a 10 percent rating if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1996).

Lumbosacral strain warranted a 0 percent rating if there were slight subjective symptoms only.  A 10 percent rating was warranted for characteristic pain on motion.  A 20 percent rating was warranted if there is muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1996). 

The evidence does not show intervertebral disc syndrome, vertebral fracture, or ankylosis.  Therefore, the Board finds that criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a (1996). 

On VA examination in April 1989, the examiner noted that the Veteran had been told that he had a diagnosis of fibromyalgia.  The Veteran presented with a picture consistent with chronic and recurrent lower back strain.  The Veteran was working as an operator at a chemical plant.  Physical examination found a well-developed, well-nourished male in no acute distress.  Forward flexion of the thoracolumbar spine was to 90 degrees.  Extension was to 15 degrees.  Bilateral bending was to 45 degrees.  No muscular spasm was present.  Lower extremity neurological exam was normal.  The diagnosis was recurrent lumbosacral strain, currently "of minimal impairment to the patient."

On VA orthopedic examination in August 1989, the Veteran denied any myelopathic symptoms.  Forward bending was to 80 degrees.  Extension was to neutral.  Bending to the right and left were each to 35 degrees.  The diagnosis was low thoracic back pain, mildly to moderately symptomatic.

On VA general examination in March 1993, the examiner remarked that the Veteran was on Workman's Compensation since February 1991 because of a work-related back injury.  The examiner noted that the Veteran had complained of multiple problems of the prior seven to ten years without serious progression of any of them.  Sensory examination was normal to pinprick, vibration, and joint position.  The diagnosis was chronic low back pain.  

On VA neurological examination in March 1993, the Veteran had a history of fibromyalgia with multiple joint pains.  There was a history of multiple back strains with somewhat constant low back pain.  Motor examination was normal.  

On VA examination in April 1996, the Veteran complained of low back pain.  He worked as a material handler for compact computers.  The Veteran described a chronic pain that bothered him with walking.  The examiner found point tenderness in the L1-L2 area with some minor paralumbar tenderness.  The range of motion was full forward flexion.  Extension was limited about 10 degrees.  The Veteran had negative straight-cross straight leg raises.  His muscle strength was 5/5 in all muscle groups, and his deep tendon reflexes were intact.  

The Rating Schedule specifically provides a prohibition against pyramiding and the rating of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (1996).  The prohibition against pyramiding prohibits the award of separate ratings under the same diagnostic codes for fibromyalgia as manifested by pain in the back and for arthritis as manifested by pain in the back.  Although they are two separate disabilities, the prohibition against pyramiding allows only a single rating for the overlapping symptoms.  The Veteran is in receipt of a 10 disability rating for arthritis of the thoracic spine prior to May 7, 1996.  Consequently, the Board analysis for the time period prior to May 7, 1996, will focus on whether a rating higher than 10 percent is warranted for the fibromyalgia/arthritis symptom of pain in the Veteran's back.

With respect to the period prior to May 7, 1996, the Board finds that the evidence does not show that the Veteran is entitled to rating in excess of 10 percent.  The VA examinations documented no postural abnormalities associated with the Veteran's back.  None of the medical evidence for that period shows listing of the whole spine to the opposite side.  A positive Goldthwaite's sign is also not documented in the medical evidence of record. 

The words slight, moderate, severe, and marked are not defined in the VA Schedule for Rating Disabilities.  The range of findings reported in the VA examination reports show that the Veteran's low back disability was not manifested by muscle spasm on extreme forward bending, limitation of forward bending in the standing position or complete loss of lateral motion, even with pain.  The VA examiners did not report any abnormal mobility on forced motion of the lumbar spine.  Thus, even with consideration of the Veteran's reports of pain, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5295. 

As for Diagnostic Code 5292, the range of motion findings referenced above show that the limitation of motion did not more nearly approximate moderate than slight.  Motion demonstrated on examination was full, even with pain.  Thus, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5292. 

As for Diagnostic Code 5293, the objective medical evidence of record shows that the Veteran's fibromyalgia disability can, for this period of time, be described as mild.  The Veteran's description of the severity and duration of symptoms is noted, but the medical evidence shows that symptomatology of the disability as manifested by service-connected pain in the back was only mildly disabling during the period prior to September 1, 2005.  As previously discussed, with pain, he still demonstrated full lumbar motion, and the VA examination reports show that the service-connected disability was primarily productive of only pain.  Thus, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5293 prior to May 7, 1996. 

As of May 7, 1996, fibromyalgia received its own Diagnostic Code and rating criteria.  Those criteria can be applied as of May 7, 1996.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent if the symptoms require continuous medication for control; 20 percent if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (1997).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).

On VA examination in March 2000, the examiner noted that the Veteran was currently employed as a chemical plant operator, and he was working without restrictions as of September 1999.  The Veteran used no crutches, braces, or canes.  The examiner observed that the Veteran sustained an injury to the lower back while working as a plant operator in 1991 and was off work from 1991 to 1995.  The examiner noted that the Veteran walked with a normal gait.  Neurological evaluation found physiologic and symmetrical reflexes, strength, and sensation in both lower extremities.  Pulses were within normal limits.  Straight leg raising was negative bilaterally.  Waddell's signs, consistent with symptom amplification and nonorganic pain behavior, were positive with a complaint of tenderness to light palpation over a large area.

The examiner stated that the Veteran did not have widespread musculoskeletal pain and tender points.  The examiner stated that the Veteran did not have associated fatigue, sleep disturbance, stiffness, paresthesias, headache, depression, anxiety, or Raynaud's-like phenomenon.  The examiner stated that the Veteran's fibromyalgia did not require continuous medication for control.  The report indicates that the Veteran related no exacerbations of symptoms precipitated by environmental or emotional stress or overexertion. 

From May 7, 1996, to July 10, 2001, the Board finds that the criteria for a rating in excess of 0 percent under Diagnostic Code 5025 were not met.  The March 2000 VA examiner specifically found that Veteran's fibromyalgia did not require continuous medication for control, and according to the VA examination report, the Veteran related no exacerbations of fibromyalgia symptoms precipitated by environmental or emotional stress or overexertion, or that symptoms were present more than one-third of the time caused by those factors.  Therefore, the Board finds that a rating in excess of 0 percent under Diagnostic Code 5025 was not warranted from May 7, 1996, to July 10, 2001.

As of July 10, 2001, the Veteran is in receipt of a 40 percent rating for fibromyalgia under Diagnostic Code 5025.  That is the maximum schedular rating under Diagnostic Code 5025, and therefore, the Veteran cannot receive a higher schedular rating.

In addition to the medical evidence, the Board has considered the Veteran's contentions concerning his symptoms throughout the entire period of appeal.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the presence of multiple diagnoses and complicated history relating to the Veteran's fibromyalgia, pain, and arthritis has resulted in a complex medical question.  As the Veteran has not had the medical training to competently opine on that complex medical question, his contentions are outweighed by the medical evidence of record, specifically the opinions of the 2015 VA examiners.

In evaluating this claim, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's fibromyalgia disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board further observes that, even if the available schedular rating for the disability was inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  The record does not show that the Veteran has required frequent hospitalizations for fibromyalgia or that fibromyalgia results in marked interference in employment beyond that envisioned by the assigned rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to make the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Entitlement to an Effective Date Prior to August 27, 2003, for a 10 Percent Rating for Epididymitis of the Left Testicle, and Special Monthly Compensation for Loss of Use of a Creative Organ, and Prior to July 3, 2006, for Service Connection for a Scar of the Left Testicle

In July 1987, the Veteran filed a claim for service connection for epididymitis.  In a February 1988 decision, service connection was denied for epididymitis.  In April 1988, the Veteran filed a notice of disagreement concerning his epididymitis.  In July 1988, a statement of the case was issued.  The Veteran subsequently perfected an appeal of that issue.  In February 1989, the Board remanded the claim to provide the Veteran an examination.  In a December 1989 decision, the RO confirmed the prior denial of the claim.

On April 3, 1992, the Veteran underwent a left epididymectomy and right vasectomy.

An ultrasound taken in June 1992 found a well-defined epididymal cyst on the left testicle.

On VA examination in March 1993, the Veteran reported that he had testicle surgery in 1992, but he still took antibiotics as needed.  He was currently on antibiotics for pain and swelling in his left testicle.  On objective examination, the examiner noted a slightly swollen testicle.  The examiner noted that the scar from the surgery looked peculiar in that it was irregular, and there was some swelling of the testicle area.  The right testicle was normal and without tenderness or swelling.

In May 1993, the RO granted service connection for epididymitis.  The RO noted that in the March 1993 VA examination, the Veteran had stated that he had surgery for epididymitis in 1992.  The examination report showed a slightly swollen left testicle with an irregular scar.  The Veteran stated that he took antibiotics for that problem.  A 0 percent disability was assigned, effective July 23, 1987, as only one testicle was noted to be affected.  The grant of service connection was considered a grant of the benefit sought on appeal.  Consequently, the issue of entitlement to service connection for epididymitis was removed from appellate status.

A February 1999 private treatment record indicates that the Veteran underwent epididymectomy in 1992.  He was reporting increased pain.

In a statement date-stamped as received by the RO on August 27, 2003, the Veteran filed a claim for service connection for a tender and painful scar on the left scrotum and for loss of use of creative organ.  

At a November 2003 VA genitourinary examination, the examiner observed a left testicle approximately 20 cc and nontender.  The right testicle was approximately 30 cc and tender along the epididymis.  There was no erythema, induration, or skin fixation that was noted.

At a May 2005 VA genitourinary examination, the Veteran reported that he used a scrotal support.  The examiner observed that the Veteran's scrotum was somewhat retractile, and there was slight tenderness to deep palpation in the left testes.  The right testis was nontender.  The clinical impression was testicular pain.  The examiner opined that it was more likely than not that the Veteran had chronic inflammation in the left testes, and that was contributing to his pain.  It was also the examiner's opinion that the inflammatory process was of long-standing duration.

Service connection for a painful and tender scar of the left scrotum, and entitlement to special monthly compensation for loss of use of a creative organ were both denied in an August 2004 RO decision.

In September 2004, the Veteran filed a notice of disagreement.  In the notice of disagreement, he stated that he had surgery in 1991 which resulted in the epididymis being surgically removed from the left testicle, and the Veteran experienced pain.

Special monthly compensation (SMC) based on loss of use of a creative organ was granted in an April 2005 Decision Review Officer decision, effective August 27, 2003, as that was the date of the Veteran's claim for an increased rating.  In a July 2005 Decision Review Officer decision, an increased rating of 10 percent for epididymitis of the left testicle, was granted, effective August 27, 2003, as that was the date of the Veteran's claim for an increased rating.  

A private treatment record from July 2006 contains an objective observation that the Veteran's left testicle was smaller in size than the right testicle and was tender to gentle palpation.  A tender scar on the left testicle was noted.

In a November 2008 Decision Review Officer decision, service connection for scar of the left testicle, was granted with a rating of 10 percent, effective July 3, 2006.  The DRO assigned that date as July 3, 2006, was the date that the DRO found that the evidence showed that the claimed disability existed.

The Veteran has asserted that an effective date of April 3, 1992, is warranted for the grant of special monthly compensation based on loss of use of a creative organ and service connection for painful scar of the left testicle.  The Board agrees.  The Veteran filed an initial claim for service connection for epididymitis in July 1987.  This claim was still active at the time of the Veteran's April 1992 surgery at which time the left epididymis was removed.  That surgery, and the resulting scar, were noted by the RO in the May 1993 decision which granted service connection for epididymitis.  The Board finds that claims for SMC and for service connection for a painful scar of the left testicle, were part of the underlying original claim for service connection for epididymitis, and residuals which manifested during the claim period.

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.   38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Although the claim for service connection for epididymitis was originally filed in July 1987, the left epididymis was not removed until the April 1992 surgery.  Therefore, the Board finds that the proper effective date for the grant of SMC and service connection for painful scar of the left testicle, is April 3, 1992, the date entitlement arose while there was an active claim for service connection pending.  The appeal concerning entitlement to earlier effective dates for the grant of SMC and the grant of service connection for painful scar, left testicle, is allowed only to that extent.  Because the scar and removal of epididymis had not happened prior to that date, the Board finds that an earlier effective date cannot be assigned because the disability had not manifested.

Concerning the claim for an earlier effective date for a 10 percent disability rating for epididymitis, the Board again notes that no notice of disagreement was filed concerning the initial rating granted for epididymitis in the May 1993 RO rating decision.  Therefore, the May 1993 RO decision became final in May 1994.  38 U.S.C.A. § 5107  (West 2014).

The Board finds no correspondence earlier than August 27, 2003, that can be interpreted as a claim for an increased rating for epididymitis.  Further, as reviewed above, the evidence does not show that the epididymitis increased in severity such that a 10 percent rating was warranted in the year prior to the August 2003 claim for increased rating.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for the assignment of a 10 percent disability rating for epididymitis.  Therefore, that appeal is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Disability Ratings

A total disability rating of 100 percent will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  That rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  

In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2016).

In October 2011, the Veteran filed a claim for a temporary total disability rating due to surgery on his service-connected right ankle.  He related that his surgery occurred on July 13, 2011, and he stated that his doctor told him to convalesce for two months.

A private treatment record confirms that on July 13, 2011, the Veteran underwent a right ankle arthroscopy with tightening of the lateral ankle ligaments.  

A September 2011 treatment record from S.B., D.P.M., states that the Veteran underwent right ankle surgery on July 13, 2011.  The note states that the Veteran was to remain off of work for two months, then have six physical therapy treatments.  The last physical therapy treatment was to be in October 2011.  S.B. stated that the Veteran could then return to work.

In a June 2012 decision, the RO awarded a temporary total rating due to convalescence following surgery for the service-connected right ankle disability.  A total disability rating was awarded from July 13, 2011, and continued until August 31, 2011.

The Veteran has argued that the temporary total disability rating for convalescence should have continued through the end of October 2011.  The Board agrees.  The September 2011 treatment record from Dr. B. is admittedly ambiguous.  Dr. B. declared that the Veteran was to remain off of work for two months following surgery.  Yet, Dr. B. also stated that the Veteran could return to work following the conclusion of physical therapy treatment, with the last treatment being in October 2011.  Ambiguities are to be resolved in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in favor of the Veteran, he was cleared to return to work in October 2011.  Therefore, the termination date of his total disability rating based on convalescence following the July 2011 surgery should be November 1, 2011, three months following the first day of the month after the Veteran was discharged from the hospital following surgery.  38 C.F.R. § 4.30 (2016).

On December 22, 2011, the Veteran underwent another right ankle surgery.  

A February 3, 2012, private treatment record shows that the Veteran was to undergo two weeks of recovery at home followed by physical therapy at home for the following six weeks following the December right ankle surgery.  In a February 2012 letter, D.P.L., M.D., reiterated that the Veteran was to have two weeks of convalescent leave followed by an additional six weeks of time off for the Veteran to perform physical therapy at home following his December 22, 2011, right ankle surgery.

In a June 2012 decision, the RO assigned a temporary total rating due to convalescence following surgery for the service-connected right ankle disability.  A total disability rating was awarded from December 22, 2011, and continued until January 31, 2012.

The Veteran has argued that the temporary total rating for convalescence should have continued through the end of February 2012.  The Board agrees.  Again, the February 2012 treatment records from Dr. B. are admittedly ambiguous;  Dr. B. declared that the Veteran was to undergo two weeks of recovery followed by six weeks of physical therapy at home.  However, the Board interprets Dr. B.'s statement of "additional six weeks of time off" to mean that the Veteran was to remain off of work for the six weeks of therapy following his two weeks of recovery.  Again resolving reasonable doubt in favor of the Veteran, he was cleared to return to work in February 2012.  Therefore, the termination date of the total disability rating based on convalescence following the December 2011 surgery should be March 1, 2012, two months following the first day of the month after the Veteran was discharged from the hospital following surgery.  38 C.F.R. § 4.30 (2016).

On July 3, 2012, the Veteran underwent another right ankle surgery.  

A July 2012 private treatment record shows that the Veteran was to undergo eight weeks of recovery at home followed by physical therapy at home for the following six to eight weeks.

In March 2013, the RO granted a temporary total rating due to convalescence following surgery for the service-connected right ankle disability.  A total disability rating was awarded from July 3, 2012, and continued until September 1, 2012.

In the interest of consistency, the Board will interpret Dr. B.'s convalescence instructions following the July 2012 surgery in the same manner as the Board interpreted Dr. B.'s convalescence instructions following the previous two surgeries.  The Veteran was prescribed eight weeks of convalescence followed by approximately eight weeks of time off of work for in-home therapy.  Again resolving reasonable doubt in favor of the Veteran, he was cleared to return to work at the end of October 2012.  Therefore, the termination date of his total disability rating based on convalescence following the July 2012 surgery should be November 1, 2012, three months following the first day of the month after the Veteran was discharged from the hospital following his surgery.  38 C.F.R. § 4.30 (2016).

The Board finds that the preponderance of the evidence is against the assignment of any additional periods of temporary total rating for convalescence as the Board has resolved reasonable doubt in favor of the Veteran in extending the periods as assigned.  The evidence does not show a requirement for convalescence for any of the surgeries beyond those dates assigned in this decision.  

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a cervical spine disability and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left big toe disability and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right big toe disability and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability and the appeal is denied.

As new and material evidence has been received, the application to reopen the claim for service connection for a left elbow disability is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for a left thigh disability is denied.

Entitlement to an effective date prior to July 10, 2001, for the 40 percent disability rating for fibromyalgia, is denied.

Entitlement to an effective date prior to August 27, 2003, for the 10 percent disability rating for epididymitis of the left testicle, is denied.

Entitlement to an effective date of April 3, 1992, but not earlier, for special monthly compensation based on loss of use of a creative organ is granted.

Entitlement to an effective date of April 3, 1992, but not earlier, for service connection for painful scar of the left testicle, is granted.

Entitlement to a termination date of November 1, 2011, but no later, for a temporary total rating for convalescence due to surgery for the right ankle on July 13, 2011, is granted.

Entitlement to a termination date of March 1, 2012, but no later, for a temporary total rating for convalescence due to surgery for the right ankle on December 22, 2011, is granted.

Entitlement to a termination date of November 1, 2012, but no later, for a temporary total rating for convalescence due to surgery for the right ankle on July 3, 2012, is granted.

The appeal for entitlement to TDIU is dismissed.


REMAND

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Concerning the claims for service connection for a left elbow disability, a right elbow disability, and a left wrist disability, the Veteran has presented evidence of a current diagnosis of each claimed disability.  The Veteran claims that each of those disabilities was either caused or aggravated by his pushing himself in and out of chairs and cars because his service-connected left knee could not hold his weight.  To support that claim, he has submitted an October 2008 letter from C.C.C., M.D., in which Dr. C. opines that if the Veteran's upper extremity issues were not caused by, they were certainly aggravated by increased stress and use due to a service-connected left knee disability.  Unfortunately, Dr. C. did not provide any additional medical reasoning support that opinion.

At a December 2009 VA examination, the examiner offered no opinion regarding the left elbow disability, as the examiner stated that the Veteran did not complain of left elbow symptoms at the examination.  After giving diagnoses of both right elbow and left wrist disabilities, the examiner specified that lifting the Veteran out of chairs would not cause ulnar nerve entrapment.  The examiner also opined that the Veteran's right elbow and left wrist disabilities were not secondarily connected to the left knee disability, as examination of the left knee was within normal limits, and the Veteran ambulated without appearance of discomfort.

When VA provided an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When the record leaves that issue in doubt, it is the Board's duty to remand for further development.

The Board appreciates the efforts undertaken by the December 2009 VA examiner.  The Board, however, finds the December 2012 examination report to be incomplete for appellate review of the claim.  While the VA examiner provided an opinion regarding causation, the examiner did not provide any analysis or conclusion with regard to whether the claimed disabilities had been aggravated by increased stress and use due to increased pulling, pushing, and lifting because the service-connected left knee did not support his weight.  Allen v. Brown, 7 Vet. App. 439 (1995).  Disabilities that are aggravated by s service-connected condition may be service connected.  38 C.F.R. § 3.310 (2016).  Additional examination is needed because the October 2008 letter from Dr. C. suggesting aggravation was not discussed by the December 2009 VA examiner.  Therefore, the claims for service connection for left elbow, right elbow, and left wrist disabilities require remand to obtain an adequate VA examination report.

Concerning the claim for service connection for a left foot disability, a June 2009 statement from D.P.L., M.D., indicates that the Veteran was being treated for metatarsalgia, metatarsal overload, and metatarsal phalangeal joint synovitis in the left foot.

On VA examination in December 2009, the examiner noted that the Veteran had left knee surgery in 2007, resulting in chronic pain.  The examiner found objective evidence of tenderness in the mid left foot.  An X-ray found no significant soft tissue or bony abnormality.  The examiner concluded that no foot condition was found.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the December 2009 VA examiner concluded that the Veteran did not have a disability of the left foot, no mention was made of the left foot disability diagnosed in the June 2009 letter from Dr. L.  Consequently, remand is required to obtain an adequate VA etiology report concerning the left foot diagnosis given in the June 2009 letter from Dr. L.

Concerning the claim for service connection for chronic fatigue syndrome, a February 2006 letter from J.S., D.O. shows that the Veteran met the clinical criteria for chronic fatigue immuno deficiency syndrome.  Later, in a May 2007 letter, J.S., D.O. commented that if a patient had suffered from either fibromyalgia or CFS for long enough, the other disease process would eventually manifest itself.  That physician believed that the Veteran began with fibromyalgia and also developed CFS.  That physician recounted a definition of CFS and stated that the Veteran had seven of the eight criteria needed for a diagnosis.  However, Dr. S. did not provide a clear opinion regarding the etiology of the diagnosed CFS.

On VA examination in December 2009, the examiner indicated that the Veteran had fibromyalgia and no evidence of chronic fatigue syndrome.  The examiner remarked that the criterion of new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the pre-illness activity level for a period of 6 months had not been met.  The criterion that other clinical conditions may produce similar symptoms had not been excluded by thorough evaluation.  The examiner also specified that at least 6 of the 10 CFS diagnostic criteria had not been met.

An October 2010 private treatment record contains a diagnosis of chronic fatigue syndrome.

Although the December 2009 VA examiner found that 6 of the 10 CFS diagnostic criteria had not been met, Dr. S. opined in May 2007 that the Veteran had seven of the eight criteria needed for a diagnosis by the DCD definition of CFS.  Again, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Consequently, remand is required to obtain an adequate VA etiology report concerning the diagnosis of CFS given in the May 2007 letter from Dr. S.

Concerning the claims for increased rating for a left knee disability and psychiatric disability, the Veteran last underwent VA knee examination in December 2009 and psychiatric examination in June 2010.  At the April 2016 Board hearing, the Veteran essentially testified that his disabilities had increased in severity since the most recent VA examinations.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The Board finds that updated VA examinations would be helpful in properly identifying and delineating the Veteran's service-connected left knee and psychiatric symptoms.  The Board additionally notes the Veteran's concerns about the December 2009 VA knee examiner.  It is requested that, if possible, the newly requested knee examination be scheduled with an examiner who has not previously examined the Veteran.

Concerning the claim for an increased rating for a thoracic spine disability, the Veteran last underwent VA examination in April 2016.  After giving range of motion findings, the examiner specified that the Veteran had no signs or symptoms due to radiculopathy.  The examiner also stated that the Veteran did not have any other neurologic abnormalities or findings related to the back condition. 

The Board notes that a lumbar MRI taken in March 2012 revealed moderately severe left neural foraminal narrowing and entrapment of the exiting left nerve at L5-S1, moderate right neural foraminal narrowing at L5-S1, and mild neural foraminal narrowing bilaterally at L3-L4 and L4-L5.  In light of that MRI, it appears that the findings of the April 2016 VA examiner are incomplete.  Consequently, remand is required to obtain current findings regarding the neurological symptoms attributable to the service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA neurological examination.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all neurological disabilities of the left and right elbow found. 

The examiner should opine for each neurological disability of the left and right elbow found, to specifically include residuals from decompression of the left ulnar nerve at the cubital canal of the left elbow; and residuals from transposition of the ulnar nerve due to ulnar nerve entrapment of the right elbow, whether it is at least as likely as not (50 percent or greater probability) that each disability of the left elbow and right elbow was incurred in service or is the result of any incident in service.  For each neurological disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of service-connected disabilities.  For each neurological disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the neurological disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities. 

The examiner should reconcile the opinion with previous opinions.  For the purposes of the opinion, the examiner is requested to accept the Veteran's report of pushing himself in and out of chairs and cars because his service-connected left knee could not hold his weight as credible.  The examiner is additionally specifically requested to discuss the an October 2008 letter from C.C.C., M.D., in which Dr. C. opines that if the Veteran's upper extremity issues were not caused by, they were certainly aggravated by increased stress and use due to his service-connected left knee disability.

Concerning the service-connected thoracic spine disability, the physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with that back disability, to include radiculopathy.  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.  The examiner is specifically requested to discuss the lumbar MRI taken in March 2012 which found moderately severe left neural foraminal narrowing and entrapment of the exiting left nerve at L5-S1, moderate right neural foraminal narrowing at L5-S1, and mild neural foraminal narrowing bilaterally at L3-L4 and L4-L5.

4.  Then, schedule the Veteran for a VA orthopedic examination, with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all orthopedic disabilities of the left wrist and left foot found. 

The examiner should opine for each orthopedic disability of the left wrist and left foot found, to specifically chronic synovitis of the dorsum of his left wrist, degenerative changes of the left wrist, and metatarsalgia, metatarsal overload, and metatarsal phalangeal joint synovitis of the left foot, whether it is at least as likely as not (50 percent or greater probability) that each disability of the left wrist and left foot was incurred in service or is the result of any incident in service.  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of service-connected disabilities.  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities. 

If no left foot disability is found, the examiner is asked to consider the  June 2009 statement from D.P.L., M.D., which indicates that the Veteran was being treated for metatarsalgia, metatarsal overload, and metatarsal phalangeal joint synovitis in his left foot.  The examiner is requested to provide the aforementioned opinions regarding the diagnoses given in the June 2009 statement from Dr. L.

The examiner should also reconcile the opinion with previous opinions.  For the purposes of the opinion, the examiner is requested to accept the Veteran's report of pushing himself in and out of chairs and cars because his service-connected left knee could not hold his weight as credible.  The examiner is additionally specifically requested to discuss the an October 2008 letter from C.C.C., M.D., in which Dr. C. opines that if the Veteran's upper extremity issues were not caused by, they were certainly aggravated by increased stress and use due to his service-connected left knee disability.

Concerning the service-connected thoracic spine disability, the physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should provide ranges of thoracolumbar spine motion.  The physician should make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

Concerning the service-connected left knee disability, the examiner should specifically state ranges of motion for active and passive motion and on weight bearing.  The examiner should comment on whether there is any additional loss of function due to weakened movement, excess fatigability, incoordination, pain on use, or on flare up for the left knee.  The examiner should describe the severity of any recurrent subluxation or lateral instability of the left knee.  The examiner should indicate if replacement of the left knee is medically indicated.

5.  Then, schedule the Veteran for a VA examination to determine the etiology of claimed chronic fatigue syndrome.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner should state whether or not a diagnosis of chronic fatigue syndrome is appropriate and reconcile that finding with the evidence of record.  The examiner is specifically requested to discuss the May 2007 letter from J.S., D.O., in which Dr. S. said that the Veteran had seven of the eight criteria needed for a diagnosis of CFS according to DCD definition.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current chronic fatigue syndrome was caused by active service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that CFS is due to or the result of service-connected disabilities, to include service-connected fibromyalgia.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that CFS has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to include the service-connected fibromyalgia.

6.  Then, schedule the Veteran for a VA examination to assess the current severity of a psychiatric disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


